Citation Nr: 1754112	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-25 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the left hip (left hip disability). 

2.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the right shoulder (right shoulder disability).

3.  Entitlement to a total disability rating based upon unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel

INTRODUCTION

The Veteran had qualifying service from October 1983 to September 2010.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

The issue of entitlement to an evaluation in excess of 10 percent for left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the February 2017 Board hearing, the Veteran requested to withdraw the right shoulder disability and TDIU appeals.


CONCLUSION OF LAW

The criteria for withdrawal of the right shoulder disability and TDIU appeals have been met.  See 38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C. § 7105.  An appellant or an authorized representative may withdraw any or all issues involved in an appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  During the February 2017 Board hearing, the Veteran requested to withdraw the right shoulder disability and TDIU appeals.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The right shoulder disability and TDIU appeals are dismissed.


REMAND

The Veteran generally contends that the manifestations of his left hip disability are more severe than currently rated; however, the evidence is insufficient to decide the claim.  Specifically, the last pertinent VA examination was in June 2010 and is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  Further, the Veteran's disability has worsened since June 2010, with more recent evidence indicating an associated impairment of the femur.  See Pensacola VAMC treatment records dated January 2014, March 2016, and May 2016.  As the Board is required to consider all potentially applicable diagnostic codes and all associated disability manifestations, a new examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current severity of his left hip disability. 

2.  Readjudicate the appeal and consider whether any separate, compensable ratings are warranted. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


